The opinion of the court was delivered by
Spencer, J.
The defendant was indicted, tried and convicted, of the offense of retailing'liquor without a license, under section 910 of Revised Statutes.
The indictment charges that the offense was- committed on tenth December, 1875, and was presented and filed November 16,1876, more than ..eleven months after the offense.
The accused filed a motion to quash, or plea in bar of, said indictment, on the ground that the prosecution was barred by the prescription of six months, under section 986 R. S. The plea was overruled and defendant excepted.
There was a verdict of guilty, and the couit adjudged and decreed that the defendant pay a fine of $310, and in default of paying said fine that he be imprisoned for twenty days in the parish jail. Defendant appeals.
The ruling of the court was erroneous. This is a criminal “prosecution,” “ for a fine.” Imprisonment is no part of the penalty for committing the offense charged, but is the mere consequence of not paying thefne imposed. The court under said section could not inflict, as a punishment for retailing liquor, a term of imprisonment. It could only fine •the guilty party. The prosecution, therefore, was to recover or inflict “ a fine,” and was therefore prescribed. The law says no person “shall be prosecuted for any fine, * * * under any law of this State, unless-*705"the prosecution for the same shall be instituted ivithin six months from the time of incurring such fine,” etc. R. S., ,sec. 986.
"We think that Merrick, C. J., corrpctly states the law in the case of State vs. Markham, 15 An. 500.
It is therefore ordered, adjudged, and decreed that the verdict and. judgment appealed from be set aside and annulled; and it is now decreed that the plea of prescription made by defendant in bar of this prosecution be sustained and the indictment quashed.